      Case 3:19-cv-00226-DPM Document 40 Filed 11/19/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

MICHAEL ANTHONY AKINS dfb/a
ABC Construction Company                                     PLAINTIFF

v.                        No. 3:19-cv-226-DPM

S & R DEVELOPMENT, INC., HIREN PATEL,
President; LAMAR FOX, Site Supervisor                    DEFENDANTS

                                ORDER
     The Court will not order a settlement conference unless all parties
want one. The Court would appreciate Defendants' response to the
motion, Doc. 38, by 25 November 2020.
     So Ordered.


                                  D .P. Marshall fr.
                                  United States District Judge
